United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1544
Issued: November 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 10, 2015 appellant filed a timely appeal from a February 23, 2015 merit decision
and a June 15, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employee’s Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an occupational disease in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for reconsideration of the merits of his claim under 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 31, 2014 appellant, then a 45-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained bilateral tendinitis and arthritis in both
rotator cuffs in the performance of duty. He attributed his conditions to repetitive movement and
handling of mail. Appellant advised that he became aware of his condition on January 13, 2011.
He stopped work on April 2, 2014 to undergo surgery.
By letter dated May 14, 2014, OWCP advised appellant of the type of evidence needed to
establish his claim.
In an April 2, 2014 operative report, Dr. Richard Lehman, Board-certified in orthopedic
surgery and sports medicine, diagnosed torn rotator cuff and torn labrum. He advised that he
performed a left shoulder arthroscopy, acromioplasty, rotator cuff repair, glenoid labrum repair,
extensive debridement of the glenohumeral joint and glenoid, microfracture of humeral head, and
debridement of the humeral head and anterior rotator cuff interval.
In a May 16, 2014 diagnostic report, Dr. Michael Penney, Board-certified in diagnostic
radiology, advised that a cervical spine x-ray revealed no acute abnormalities and moderate
degenerative changes at C5-6 and C6-7.
In a May 27, 2014 statement, appellant advised that he has worked for the employing
establishment since 1992. He attributed his conditions to repetitive movement, casing mail, and
handling mail and packages for delivery five to six days a week. Appellant also noted that he
played recreational softball for 1 hour to 1 hour and 15 minutes once a week from April to
July 2013.
In a May 30, 2014 attending physician’s report (Form CA-20), Dr. Lehman assessed
impingement syndrome, torn labrum, and torn rotator cuff. He attributed appellant’s condition to
repetitive use at work and checked the box marked “yes” to indicate that his condition was
caused or aggravated by employment. Dr. Lehman advised that appellant would be able to
return to work on August 1, 2014.
By decision dated July 3, 2014, OWCP denied appellant’s claim because medical
evidence was insufficient to establish that his condition was caused or aggravated by factors of
his federal employment.
On July 12, 2014 appellant requested review of the written record before an OWCP
hearing representative. A compact disc of diagnostic tests was submitted on July 7, 2014. In a
January 14, 2011 report, Dr. Albert Hammerman, a Board-certified diagnostic radiologist,
advised that a magnetic resonance imaging (MRI) scan of the left shoulder, revealed
supraspinatus tendinopathy without a discrete tear, mild hypertrophic degenerative changes at the
acromioclavicular (AC) joint, and a grossly intact glenoid labrum. In a March 2, 2011 report, he
advised that an MRI scan of the right shoulder revealed supraspinatus tendinopathy, mild
hypertrophic change at the AC joint, and a small amount of fluid within the subacromialsubdeltoid bursa.

2

On March 13, 2014 Dr. David Wu, a Board-certified diagnostic radiologist, advised that a
left shoulder MRI scan revealed distal supraspinatus and infraspinatus insertional tendinosis
without discrete tear and no discrete labral tear.
Dr. Lehman, in a May 5, 2014 report, advised that he began treating appellant on
January 13, 2011 for left shoulder pain that began about one year earlier. He detailed appellant’s
work duties including: use of his extremities in a repetitive manner, casing mail, carting boxes,
opening mailboxes, reaching for packages, and performing overhead activities. Dr. Lehman
further noted that a March 3, 2011 MRI scan revealed supraspinatus tendinopathy which was
treated conservatively with an injection. He advised that appellant experienced relief, but later
returned on March 11, 2014 after developing significant shoulder pain with work and overhead
activity. Dr. Lehman noted that he performed surgery on appellant’s left shoulder on
April 2, 2014. He opined that appellant’s impingement syndrome “could definitely be
exacerbated by the fact that he has type 2 acromion and that he has to perform a lot of overhead
and repetitive high work with his shoulders causing him to reach, which could over time cause
injury to his rotator cuff in the manner that was seen under arthroscopy.” Dr. Lehman further
opined that appellant’s rotator cuff tear, impingement syndrome, and labral tear occurred as a
result of his mail carrying duties.
In a July 17, 2014 report, Dr. Lehman reiterated that appellant’s shoulder surgery was
needed due to the repetitive nature of appellant’s position as a mail carrier. He explained that
serious injuries are often due to repetitive arm and hand movement and constant lifting and
bending. Dr. Lehman advised that these activities can lead to repetitive stress in various joints
and muscles. He noted that appellant cased mail which required elevation of the arms and
reaching above the shoulder 8 to 10 hours a day for five to six days a week. Dr. Lehman noted
that appellant has performed these activities for over 20 years and opined that gradually these
activities aggravated his shoulder which initially was treated with cortisone injections and
strengthening. He attributed appellant’s diagnosed conditions to his mail carrying duties.
In a July 17, 2014 attending physician’s report, Dr. Lehman diagnosed left rotator cuff
tear, impingement, and labral teal. He checked the box marked “yes” to indicate that appellant’s
condition was caused or aggravated by his employment and attributed his condition to 20 years
of casing mail, lifting overhead, and delivering mail.
By decision dated February 23, 2015, an OWCP hearing representative affirmed the
denial of appellant’s claim because medical evidence was insufficient to establish that his
diagnosed conditions were caused by factors of his employment. She found that Dr. Lehman’s
opinion was speculative and that he did not address appellant’s history of recreational softball.
Appellant, in a March 3, 2013 letter, requested reconsideration. He disagreed with the
hearing representative’s insinuation that his injury could have been due to playing softball noting
that he only participated in softball once a week for six weeks in 2013. Appellant argued that
Dr. Lehman did not discuss the recreational softball play because he did not believe it to be the
cause of his conditions.
By decision dated June 15, 2015, OWCP denied appellant’s request for reconsideration
without a merit review.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.6
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained bilateral tendinitis and arthritis in his rotator cuffs in
the performance of duty. It is not disputed that his job entails casing mail, lifting overhead, and
delivering mail. However, the Board finds that the medical evidence is insufficient to establish
that these duties caused or exacerbated appellant’s rotator cuff tear, impingement syndrome, and
labral tear.
In his May 5, 2014 report, Dr. Lehman detailed appellant’s work duties and opined that
his rotator cuff tear, impingement syndrome, and labral tear occurred as a result of his mail
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.J., 59 ECAB 408 (2008); supra note 3.

6

James Mack, 43 ECAB 321 (1991).

4

carrying duties. He opined that appellant’s impingement syndrome “could definitely be
exacerbated” by overhead and repetitive work with his shoulders, which caused him to reach and
“could” over time cause injury to his rotator cuff. Dr. Lehman also opined that appellant’s
overhead and repetitive work with his shoulders “could have” caused injury to his rotator cuffs
over time. The Board has held that medical opinions which are speculative or equivocal are of
diminished probative value.7 In his July 17, 2014 narrative report, Dr. Lehman explained that
serious injuries are often due to repetitive arm and hand movement and constant lifting and
bending. He advised that these activities can lead to repetitive stress in various joints and
muscles. Dr. Lehman noted that for the past 20 years appellant has cased mail, elevated his
arms, and reached above the shoulder 8 to 10 hours a day for five to six days a week. He opined
that gradually these activities aggravated his shoulder. Although Dr. Lehman attributes
appellant’s diagnosed conditions to work duties he failed to provide medical rationale to explain
how these particular duties caused the diagnosed conditions. The Board has long held that
medical opinions not containing rationale on causal relation are of diminished probative value
and are generally insufficient to meet appellant’s burden of proof.8
In May 30 and July 17, 2014 attending physician’s reports, Dr. Lehman checked the box
marked “yes” to indicate that appellant’s conditions were caused or aggravated by his
employment and attributed his condition to repetitive use at work, casing mail, lifting overhead,
and delivering mail. The Board has held that an opinion on causal relationship that consists only
of a physician checking “yes” to a medical form question on whether the claimant’s condition
was related to the history given is of little probative value.9 While, Dr. Lehman had a correct
history of the claimant’s condition, he did not provide medical rationale to explain how
particular duties caused or contributed to the diagnosed conditions.
Other medical evidence, such as diagnostic reports, is of limited probative value as it
does not specifically address whether work factors caused or aggravated a diagnosed medical
condition. The Board has held that medical evidence which does not state an opinion on causal
relationship is of little probative value.10
Consequently, appellant has submitted insufficient medical evidence to establish his
claim. As noted, causal relationship is a medical question that must be established by probative
medical opinion from a physician.11 The physician must accurately describe appellant’s work

7

See S.E., Docket No. 08-2214 (issued May 6, 2009) (finding that opinions such as the condition is probably
related, most likely related or could be related are speculative and diminish the probative value of the medical
opinion); Cecilia M. Corley, 56 ECAB 662, 669 (2005) (finding that medical opinions which are speculative or
equivocal are of diminished probative value).
8

Carolyn F. Allen, 47 ECAB 240 (1995).

9

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box yes in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
10

See Jaja K. Asaramo, 55 ECAB 200 (2004).

11

See supra note 5.

5

duties and medically explain the pathophysiological process by which these duties would have
caused or aggravated his condition.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.13 Where the request from
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without opening the case for a review of the merits.14
ANALYSIS -- ISSUE 2
In a February 23, 2015 merit decision, an OWCP hearing representative affirmed the
denial of appellant’s claim finding that the medical evidence did not establish that the diagnosed
conditions were caused or aggravated by factors of his employment. Appellant submitted a
timely request for reconsideration which was denied without a merit review on June 15, 2015.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. In his March 3, 2015 statement, appellant disagreed with the
hearing representative’s insinuation that his injury could have been due to playing softball noting
that he only participated in softball once a week for six weeks in 2013. He also argued that
Dr. Lehman did not discuss him playing recreational softball because he did not believe it to be
the cause of his diagnosed conditions. The Board has held that appellant’s belief that the
medical evidence supported causal relationship and his disagreement with OWCP’s findings on
the probative value of the medical evidence does not constitute a new and relevant legal
argument sufficient to warrant merit review of the claim.15 Consequently, this assertion does not
show that OWCP erroneously applied or interpreted a specific point of law nor does it advance a
relevant legal argument not previously considered.
Furthermore, appellant did not submit relevant evidence not previously considered by
OWCP. OWCP explained in its February 23, 2015 merit decision that additional medical
12

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).
13

E.K., Docket No. 09-1827 (issued April 27, 2010). See 20 C.F.R. § 10.606(b)(2).

14

L.D., 59 ECAB 648 (2008). See 20 C.F.R § 10.606(b).

15

P.J., Docket No. 13-376 (issued May 10, 2013).

6

evidence was needed to establish the claim. However, appellant did not submit any new medical
evidence in response. While he offered his argument for why he believed his claim should be
accepted, the underlying point at issue in the claim, causal relationship, is medical in nature.
Because appellant failed to meet any of the three regulatory criteria for reopening a claim, he
was not entitled to further merit review of his claim.
CONCLUSION
The Board finds that appellant did not meet his burden to establish that he sustained an
occupational disease caused by factors of his employment. The Board further finds that OWCP
properly denied his request for reconsideration without further merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the June 15 and February 23, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

